DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of GB Application No. GB1720090.8 was received on 26 June 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 26 June 2020 have been considered by the examiner.

Drawings
The drawings filed on 26 June 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Grinnell (US PGPub 2011/0200793 A1).
With regard to Claim 1, Grinnell discloses a method of producing paper of a company-specified colour so as to create an overall appearance of being dyed in said company-specified colour (¶0005), the method comprising the steps of: 
selecting coloured paper from an available supply (¶0005) that is dyed in a colour in a same colour hue as that of the company- specified colour (¶0006, selecting coloured paper of any color); 
coloured paper (¶0008-0021; Fig. 1); 
applying a layer of printable coating over the white primer coating (¶0008-0021; Fig. 1); and 
printing the company-specified colour on at least part of the printable coating (¶0005; ¶0008-0021; allows application of any color that can be applied using any printing method to one skilled in the art; Fig. 1).
Although Grinnell does not explicitly disclose a company specified color, Grinnell discloses selecting a colored paper of any color and printing in any color on the printable coating selected by a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the selection of any color paper by a user naturally and effectively includes a corporate or company specified color, since the selection of the paper of a specified color broadly encompasses the company specified color and since a company specified color is “any color”.

With regard to Claim 3, Grinnell further discloses wherein a layer of dye of or pigment of the company-specified colour is printed on the printable coating (¶0005; ¶0008-0021; user specified color printed on coating).

Claims 2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Grinnell, in view of Nelli (US PGPub 2007/0202281 A1).
With regard to Claim 2, Grinnell discloses printing the specified color using any standard method to one skilled in the art (¶0007, 0021), inkjet printing is a standard method to one 
Regardless, the secondary reference of Nelli discloses inkjet printing as a standard method of printing onto a substrate (¶0034-0035; 0062 0071-0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inkjet printing method of Nelli, with the method of Grinnell, in order to enhance the printing and have brighter, sharper, and higher resolution images, as taught by Nelli (¶0012, 0035).
Although Grinnell does not explicitly disclose a company specified color, Grinnell discloses selecting a colored paper of any color and printing in any color on the printable coating selected by a user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the selection of any color paper by a user naturally and effectively includes a corporate or company specified color, since the selection of the paper of a specified color broadly encompasses the company specified color and since a company specified color is “any color”.

With regard to Claim 5, Grinnell discloses printing the specified color using any standard method to one skilled in the art (¶0007, 0021), inkjet printing is a standard method to one skilled in the art, however Grinnell does not explicitly disclose inkjet printers or with inkjet printing devices.
Regardless, the secondary reference of Nelli discloses inkjet printing as a standard method of printing onto a substrate (¶0034-0035; 0062 0071-0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inkjet printing method of Nelli, with the Grinnell, in order to enhance the printing and have brighter, sharper, and higher resolution images, as taught by Nelli (¶0012, 0035).

With regard to Claim 6, this claim recites similar limitations and in the same scope as claim 5 above, thus claim 6 is rejected under the same reasoning/rationale as claim 5 above. 

With regard to Claim 7, Grinnell does not explicitly disclose applying the coating with an inkjet printer.
The secondary reference of Nelli discloses applying the coating with an inkjet printer (¶0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inkjet printer of Nelli, with the method of Grinnell, in order to enhance the printing, as taught by Nelli (¶0012).

With regard to Claim 8, Grinnell does not explicitly disclose applying the coating with an inkjet printing device.
The secondary reference of Nelli discloses applying the coating with an inkjet printing device (¶0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate applying the coating with an inkjet printing device of Nelli, with the method of Grinnell, in order to enhance the printing, as taught by Nelli (¶0012).

Grinnell discloses printing the specified color using any standard method to one skilled in the art (¶0007, 0021), inkjet printing is a standard method to one skilled in the art, however Grinnell does not explicitly disclose using a coating that is compatible with dye or pigment inkjet printers.
Regardless, the secondary reference of Nelli discloses inkjet printing as a standard method of printing onto a substrate (¶0034-0035; 0062 0071-0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the compatibility with inkjet printers of Nelli, with the method of Grinnell, in order to enhance the printing and have brighter, sharper, and higher resolution images, as taught by Nelli (¶0012, 0035).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Andrea Tallada et al. (US PGPub 2016/0303878 A1), hereinafter Andrea Tallada, in view of Grinnell (US PGPub 2011/0200793 A1).
With regard to Claim 4, Andrea Tallada discloses a paper product (Abstract; ¶0023) or sheet of a company-specified first colour comprising a first layer of dyed paper that is dyed in a selected second colour (¶0008; Abstract) so as to create an overall appearance of being dyed in said company-specified first colour (this feature is seen as an inherent teaching of the device, since a first layer is dyed in a selected second color, the appearance as claimed must be true in order to function as intended), a second layer or coating of a white primer applied to at least one side of the selected coloured paper (¶0008; coating is white in color), and a third layer of a printable coating applied to said second layer or coating (¶0008, colored ink printed on top of white ink layer), the third layer having the same colour hue as the first layer (¶0011-0013, for a given colored media, printer is calibrated for any desired output color).
Andrea Tallada does not explicitly disclose the third layer having the same color hue, Andrea Tallada discloses a desired output color for any media color and discloses different media colors and printable coating colors in order to achieve a desired output color.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a similar color hue for the printable layer as the media color itself, in order to obtain the desired output color, as taught by Andrea Tallada (¶0011-0022).
Andrea Tallada discloses a colored media, but does not explicitly disclose where the colored media is “dyed”.  
The secondary reference of Grinnell discloses a dyed colored media (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dyed paper of Grinnell, with the colored paper of Andrea Tallada, in order to individually be able to dye different sides of the paper, as taught by Grinnell (¶0005).
Examiner reminds applicant that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2214.  Thus, “so as to create an overall appearance of being dyed in said company-specified first colour” is seen as an inherent teaching of the device when the structural limitations are disclosed.

Response to Arguments
The rejection under 35 USC 112b has been withdrawn in view of applicant’s remarks dated 12 January 2021.

Applicant's arguments, see pages 4-5, filed 12 January 2021 with respect to the rejection(s) of claim(s) 4 under 35 U.S.C. 102, are moot in view of the new grounds of rejection applied to Claim 4 in this office action. 

Applicant's arguments, see pages 6-7, filed 12 January 2021 with respect to the rejection(s) of claim(s) 1-2 and 5-9 under 35 U.S.C. 103 have been carefully considered, but are not found to be persuasive. 
Re. Claim 1: Applicant argues that the cited reference of Grinnell  discloses “a removable coating so that the abrasion of the removable coating is visible” and “therefore one of ordinary skill in the art would not be motivated to modify Grinnell to produce the claimed features  (Applicant pg. 6).   However, the Examiner respectfully disagrees.  Grinnell discloses a dyed paper, a white primer coating; a printable coating over the white primer coating and printing a specified colour on at least part of the printable coating, as set forth in the rejection above.  That a coating has abrasion and can be removable does not negate that Grinnell teaches the features of the claim.  Thus, applicant’s argument is not found to be persuasive.
	Applicant argues that neither Grinnell or Nelli is suitable for small batch processing.  However, applicant provides no basis or reasoning for this contention.  Even so, this feature is not claimed.  Also, Nelli provides inkjet printing as a printing mechanism, which is known to one of ordinary skill in the art for handling small batch processing.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853